DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to applicant’s response to election/restriction filed 10/11/2022.
Claims 1-18 are currently pending; Claims 1-7 have been withdrawn. 
Election/Restrictions
Applicant’s election with traverse to examine claims 8-18 is acknowledged. The traversal is on the grounds that Okutsu teaches using lasers as measuring devices rather than sealing devices, as now required in amended claims 1 and 8. Examiner notes that generating spot welds via laser pulses at bag openings is not a special technical feature that contributes over the prior art, considering Basque et al. 2005/0109452 (see [0060], [0062]; FIGS. 1-14) and Kendall (col. 5, lines 10-48; FIG. 1) disclose the same. The lack of unity restriction requirement is therefore maintained and made final.
Information Disclosure Statement
The IDSs filed on 4/14/2021 and 7/20/2022 have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muscariello US 4,260,447 in view of Kendall US 6,207,925.
Regarding claim 8: 
Muscariello teaches a system (10) manipulatable between an operational configuration (e.g. ON state) and an inoperative configuration (e.g. OFF state), the system comprising: 
a housing (40/42); 
a first pair of feed belts (32/34) coupled to the housing; 
a second pair of feed belts (46/48) coupled to the housing and being spaced from the first pair of feed belts, wherein when the system is in the operational configuration, the first pair of feed belts and second pair of feed belts hold two opposing sides of a bag in proximity to each other (see FIG. 3); 
a motor coupled to the housing, wherein when the system is in the operational configuration, the motor drives rotation of the first and second pairs of feed belts (col. 3, lines 11-16); 
a heat sealing element (54) coupled to the housing with an outlet positioned in the space between the first and second pairs of feed belts (see FIG. 3), wherein when the system is in the operational configuration, the sealing element fuses the two opposing sides of the bag together across an opening of the bag (col. 2, lines 34-50); and 
a power supply electrically coupled to the heat sealing element (col. 2, lines 34-39).
Muscariello does not teach the heat sealing element is a laser, wherein when the system is in the operational configuration, the laser intermittently emits laser light pulses to fuse the two opposing sides of the bag together with a series of separate spot welds spaced apart from each other across an opening of the bag.
Kendall discloses a system that includes using a pulsed laser to join sheets of bag material together, wherein when the system is in the operational configuration, the laser intermittently emits laser light pulses to fuse the two opposing sides of the bag together with a series of separate spot welds spaced apart from each other across an opening of the bag (col. 5, lines 10-48; FIG. 1; based on Kendall’s disclosure as a whole, the dashed lines in FIG. 1 may be interpreted as either one or both of spots welds and/or cut lines based on laser settings).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the system of Muscariello, by using a pulsed laser as the heat sealing element, as taught by Kendall, since this would allow the weld quality to be better controlled through parameters of the laser, as discussed by Kendall.
Regarding claim 10: 
The combination of Muscariello and Kendall teaches the system of claim 8, but does not teach further comprising: a control unit coupled to the housing and electrically coupled to the laser; and an emergency stop coupled to the laser, the emergency stop including a button that when depressed, automatically terminates power to the laser and the motor.
However, Examiner takes official notice that control units and emergency stop buttons are old and well-known in the art, and it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the system of the combination of Muscariello and Kendall, by providing a control unit and emergency stop button, in order to ensure that an operator can kill the power to the system at will during any possible emergency situation that may arise.
Regarding claim 11: 
The combination of Muscariello and Kendall teaches the system of claim 8 further comprising: a manufacturing conveyer (Muscariello, 14) coupled to the system upstream of the housing and aligned with the first and second pairs of feed belts, wherein when the system is in the operational configuration, the manufacturing conveyer feeds a bag into the first and second pairs of feed belts, the first and second pairs of feed belts draw the bag across the outlet of the laser. 
Regarding claim 12: 
The combination of Muscariello and Kendall teaches the system of claim 8 wherein the spot welds are a tamper evident seal capable of being opened without removing a portion of the bag (e.g. if the bag is partially ripped along the spot welds). 
Regarding claim 13: 
The combination of Muscariello and Kendall teaches the system of claim 8 wherein a width of each spot weld is substantially equal and is spaced from adjacent spot welds by a substantially equal space across the width of the bag along the designated line (see Kendall FIG. 1). 
Regarding claim 14: 
The combination of Muscariello and Kendall teaches the system of claim 8 wherein the intermittent light pulses seal the opposing sides of the bag together without contacting the bag (see Kendall FIG. 1).
Regarding claim 15: 
The combination of Muscariello and Kendall teaches the system of claim 11 further comprising: a centrifugal blower having an outlet located in the space between the first and second pairs of feed belts proximate the outlet of the laser, air generated by the centrifugal blower exiting the outlet to force an upper one of the opposing sides towards a lower one of the opposing sides of the bag prior to the laser emitting the light pulse (Kendall, col. 3, lines 56-65).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muscariello and Kendall, as applied above, and further in view of Cowan et al. US 2012/0209111.
Regarding claim 9: 
The combination of Muscariello and Kendall teaches the system of claim 8, but does not teach further comprising: an ultrasonic sensor coupled to the laser, wherein when the system is in the operational configuration, the sensor detects whether an item is present proximate the first and second pairs of feed belts.
However, ultrasonic proximity sensors are old and well-known in the art. For example, Cowan teaches using an ultrasonic sensor to detect the presence, position, and/or physical condition of a sealed bladder ([0228]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the system of the combination of Muscariello and Kendall, by providing an ultrasonic sensor coupled to the laser, wherein when the system is in the operational configuration, the sensor detects whether an item is present proximate the first and second pairs of feed belts, as suggested by Cowan, since this would help prevent any damage to the device due to the laser being used when no bag is present to be sealed.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muscariello and Kendall, as applied above, and further in view of Holmes US 4,999,969.
Regarding claim 16: 
The combination of Muscariello and Kendall teaches the system of claim 11, but does not teach further comprising: 
a bag tensioner located upstream or downstream from the housing relative to a path of the manufacturing conveyer, the bag tensioner including a pair of bars and brushes, wherein 
when the system is in the operational configuration, the pair of bars push opposing sides of the bag together and the pair of brushes apply a tension force to the bag.
Holmes discloses a related system comprising a bag tensioner located upstream from the housing relative to a path of the manufacturing conveyer, the bag tensioner including a pair of bars and brushes (brushes 17 and 18 and associated bars), wherein when the system is in the operational configuration, the pair of bars push opposing sides of the bag together and the pair of brushes apply a tension force to the bag (col. 5, line 60 through col. 6, line 9).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the system of the combination of Muscariello and Kendall, by providing a bag tensioner located upstream or downstream from the housing relative to a path of the manufacturing conveyer, the bag tensioner including a pair of bars and brushes, wherein when the system is in the operational configuration, the pair of bars push opposing sides of the bag together and the pair of brushes apply a tension force to the bag, as taught by Holmes, in order to properly tension the bag.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muscariello and Kendall (and Holmes), as applied above, and further in view of Stoddard et al. US 2002/0152722.
Regarding claims 17 (and 18): 
The combination of Muscariello and Kendall (and Holmes) teaches the system of claim 11 (and claim 16), but does not teach further comprising: a closure device located downstream from the housing relative to the path of the manufacturing conveyor, the closure device housing a plurality of closures connected in series, wherein when the system is in the operational configuration, the manufacturing conveyor conveys the bag from the first and second pairs of feed belts and into a closure of the plurality of closures, the closure device separating the closure from the plurality of closures.
Stoddard, however, discloses a related system comprising: a closure device located downstream from the housing relative to the path of the manufacturing conveyor, the closure device housing a plurality of closures connected in series, wherein when the system is in the operational configuration, the manufacturing conveyor conveys the bag from the first and second pairs of feed belts and into a closure of the plurality of closures, the closure device separating the closure from the plurality of closures ([0045]-[0048], [0101]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the system of the combination of Muscariello and Kendall (and Holmes) by providing a closure device located downstream from the housing relative to the path of the manufacturing conveyor, the closure device housing a plurality of closures connected in series, wherein when the system is in the operational configuration, the manufacturing conveyor conveys the bag from the first and second pairs of feed belts and into a closure of the plurality of closures, the closure device separating the closure from the plurality of closures, as taught by Stoddard, since the closure device would provide “easy opening, re-closing, and maintaining freshness of the contents of the bag”, as noted by Stoddard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731